ORDER

PER CURIAM:
AND NOW, this 23rd day of September, 1997, Steven M. Kramer having been suspended from the practice of law in the State of New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated April 23, 1997; the said Steven M. Kramer having been directed on July 2, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Steven M. Kramer is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.